DETAILED ACTION
Response to Amendment
The amendments to claims 1 and 24, and the cancelation of claims 15-16 and 19-24 in the response filed August 26, 2022 have been acknowledged.
In view of the cancelation of claims 22-23, the previous rejection under 35 U.S.C. 112, first paragraph has been withdrawn.

Reasons for Allowance
Claims 1, 4-14, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Bigott (U.S. PGPub 2006/0254619), Classen et al. (DE 10259763, using the English machine translation provided), and Rand et al. (U.S. PGPub 2005/0109056).
Bigott teaches a continuous motion style pot and pan washing machine with a control system that monitors operational parameters of the machine.  Bigott teaches lights indicating operating status such that a light is used for indicating a particular stage such as a washing cycle [reads on “condition light” and “first condition”] or another stage of the cycle [reads on “second condition] and illustrates a work surface of the continuous motion style pot and pan washing machine [Fig. 15A].  Bigott teaches that the housing containing the control system can be located in any position about the washing assembly and that the control system includes a control panel that may display the washing scheme.  
While Bigott suggests lights indicating operating status, Bigott does not teach explicitly teach that the lights are operably connected to said control system and are mounted at a position and focused in a direction that illuminates a location below a direct line of sight of an apparatus operator and wherein a source of illumination is outside the direct line of sight; that the light is mounted directly under a control panel of the control system, said control system being mounted directly under a work surface of said apparatus; and that the condition warning system further comprises a first indication light operably connected to the control system, the first indication light being positioned relatively higher on the control system than the condition light and focused in a second direction, the second direction differing from the first direction.   
Classen teaches a dishwasher that includes a condition warning system comprising: a control system that monitors operational parameters of an apparatus; and a light operably connected to a control system, said light being mounted at a position and focused in a direction that illuminates a location below a direct line of sight of an apparatus operator and wherein a source of illumination is outside of the direct line of sight [light projects at (8), Fig. 1] in order to provide improved visibility of the operation parameters to the user.  Classen also teaches that the light is configured to generate signals indicating which state of the wash cycle the dishwasher is in such that a first light signal signifying a first condition of the condition warning system for indicating a particular state of the process and that the light is configured to generate a second light signal signifying a second condition of the condition warning system for indicating a particular state of the process.  Classen teaches the light is located low relative to the dishwasher in the toe-kick region so as to provide improved visibility of the washing scheme via the light to the user.  Classen teaches a signal light of a different color can be emitted for different operating states, and the different operating states can include cleaning, rinsing, drying, and finished which make up the wash cycle.
Classen does not explicitly teach that the light is mounted directly under a control panel of the control system, said control system being mounted directly under a work surface of said apparatus; and that the condition warning system further comprises a first indication light operably connected to the control system, the first indication light being positioned relatively higher on the control system than the condition light and focused in a second direction, the second direction differing from the first direction
Rand teaches it is known for indicator lights for a display on an appliance to be show as either off, solid, or flashing depending on the indicator light and status.  Rand does not teach the specifics of the condition warning system as claimed; and that the condition warning system further comprises a first indication light operably connected to the control system, the first indication light being positioned relatively higher on the control system than the condition light and focused in a second direction, the second direction differing from the first direction.
Classen teaches that multiple lights could be used to indicate the different operating states, but these lights are arranged in a horizontal configuration and are focused in the same direction.  Without the use of inappropriate hindsight, it would not be obvious to rearrange the lights such that the first indication light being positioned relatively higher on the control system than the condition light and focused in a second direction, the second direction differing from the first direction.  Thus, the art of record does not teach the condition warning system as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE BLAN/Primary Examiner, Art Unit 1759